Exhibit 10.3

 

[g77751keimage002.jpg]

 

Keane, Inc.

 

 

Stock Restriction Agreement

Granted Under 1998 Stock Incentive Plan

 

 

AGREEMENT made this      day of                           ,           , between
Keane, Inc., a Massachusetts corporation (the “Company”), and
                                 (the “Employee”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                       Purchase of Shares.  The Company shall
issue and sell to the Employee, and the Employee shall purchase from the
Company, subject to the terms and conditions set forth in this Agreement,
               shares (the “Shares”) of common stock, $.10 par value per share,
of the Company (the “Common Stock”), at a purchase price of $.10 per share.  The
aggregate purchase price for the shares shall be paid by the Employee by check
payable to the order of the Company or by such other method as may be acceptable
to the Company.  Upon receipt of payment by the Company for the Shares, the
Company shall issue to the Employee one or more certificates, or otherwise cause
to be issued shares in book entry form, in the name of the Employee for that
number of Shares purchased by the Employee.  The Employee agrees that the Shares
shall be subject to the Purchase Option set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 4 of the Agreement.

 

2.                                       Purchase Option.

 

In the event that the Employee ceases to be employed by the Company for any
reason or for no reason, with or without cause (the “Employment Termination”),
prior to                          ,         , the Company shall have the right
and option (the “Purchase Option”) to purchase from the Employee, for a sum of
$.10 per share (the “Option Price”), as follows:

 

(a)                                  If the Employment Termination is effective
on or before                        ,         , the Company may exercise the
Purchase Option against 75% of the total number of Shares;

 

1

--------------------------------------------------------------------------------


 

(b)                                 If the Employment Termination is effective
on or before                        ,         , the Company may exercise the
Purchase Option against 50% of the total number of Shares;

 

(c)                                  If the Employment Termination is effective
on or before                        ,         , the Company may exercise the
Purchase Option against 25% of the total number of Shares;

 

(d)                                 The Company’s Purchase Option shall expire
on                        ,         .

 

3.                                       Exercise of Purchase Option and
Closing.

 

(a) The Company may exercise the Purchase Option by delivering or mailing to the
Employee (or his or her estate), in accordance with Section 13, within 60 days
after the termination of the employment of the Employee with the Company, a
written notice of exercise of the Purchase Option.  Such notice shall specify
the number of Shares to be purchased.  If and to the extent the Purchase Option
is not so exercised by the giving of such a notice within such 60-day period,
the Purchase Option shall automatically expire and terminate effective upon the
expiration of such 60-day period.

 

(b) Within 10 days after his receipt of the Company’s notice of the exercise of
the Purchase Option pursuant to subsection (a) above, the Employee (or his or
her estate) shall tender to the Company at its principle offices the certificate
or certificates representing the Shares which the Company has elected to
purchase, duly endorsed in blank by the Employee or with duly endorsed stock
powers attached thereto, all in form suitable for the transfer of such Shares to
the Company.  Upon its receipt of such certificate or certificates, the Company
shall deliver or mail to the Employee a check in the amount of the aggregate
Option Price therefor.

 

(c) After the time at which any Shares are required to be delivered to the
Company for transfer to the Company pursuant to subsection (b) above, the
Company shall not pay any dividend to the Employee on account of such Shares or
permit the Employee to exercise any of the privileges or rights of a stockholder
with respect to such Shares, but shall, in so far as permitted by law, treat the
Company as the owner of such Shares.

 

(d) The Option Price may be payable, at the option of the Company, in
cancellation of all or a portion of any outstanding indebtedness of the Employee
to the Company or in cash (by check) or both.

 

4.                                       Restrictions on Transfer.

 

(a) Except as otherwise provided in subsection (b) below, the Employee shall
not, during the term of the Purchase Option, sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”), any of the Shares, or any interest therein, unless
and until such Shares are no longer subject to the Purchase Option.

 

2

--------------------------------------------------------------------------------


 

(b) Notwithstanding the foregoing, the Employee may transfer Shares to or for
the benefit of any spouse, child or grandchild, or to a trust for their benefit,
provided that such Shares shall remain subject to this Agreement (including
without limitation the Purchase Option set forth in Section 2 and the
restrictions on transfer set forth in this Section 4) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement.

 

5.                                       Effect of Prohibited Transfer.  The
Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the provisions
set forth in this Agreement, or (b) to treat as owner of such Shares or to pay
dividends to any transferee to whom any such Shares shall have been so sold or
transferred.

 

6.                                       Restrictive Legend.  All certificates
representing Shares shall have affixed thereto a legend in substantially the
following form, in addition to any other legends that may be required under
federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Stock Restriction
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Clerk of the corporation.”

 

(a) In the case of shares issued in book entry form, the Company shall have the
authority to impose stock transfer restrictions consistent with the terms of
this agreement.

 

7.                                       Adjustments for Stock Splits, Stock
Dividends, etc.

 

(a) If from time to time during the term of the Purchase Option there is any
stock split-up, stock dividend, stock distribution or other reclassification of
the Common Stock of the Company, any and all new, substituted or additional
securities to which the Employee is entitled by reason of his or her ownership
of the Shares be immediately subject to the Purchase Option, the restrictions on
transfer and other provisions of this Agreement in the same manner and to the
same extent as the Shares, and the Option Price shall be appropriately adjusted.

 

(b) If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, then the rights of
the Company under this Agreement shall inure to the benefit of the Company’s
successor and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Shares.

 

3

--------------------------------------------------------------------------------


 

8.                                       Withholding Taxes.

 

(a) The Employee acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Employee any federal,
state or local taxes of any kind required by law to be withheld with respect to
the purchase of the Shares by the Employee.

 

(b) If the Employee elects, in accordance with Section 83(b) of the Internal
Revenue Code of 1986, as amended, to recognize ordinary income in the year of
acquisition of the Shares, the Company will require the Employee to make to the
Company, at the time of such election, an additional payment for withholding tax
purposes based on the difference, if any, between the purchase price for such
Shares and the fair market value of such Shares as of the day immediately
preceding the date of the purchase of such Shares by the Employee.

 

9.                                       Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

10.                                 Waiver.  Any provision contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

11.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Employee and their
respective heirs, executors, administrators, legal representatives, successors
and assigns, subject to the restrictions on transfer set forth in Section 4 of
this Agreement.

 

12.                                 No Special Employment Rights; Agreement Not
To Compete.  Nothing contained in the Plan shall be construed or deemed by any
person under any circumstances to bind the Company to continue the employment of
the Participant for the period within which this option may be exercised.  The
Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with a Participant free from any claim under the
Plan.  In consideration of the benefits herein conferred, the Participant hereby
agrees and covenants with the Company that for a period of one (1) year
following any termination of his or her employment with the Company he or she
(i) will not hire, attempt to hire, solicit, or attempt to solicit to hire, or
assist another or participate in any manner in the hiring or soliciting for
hire, of any person employed by Keane within the one (1) year prior to the
termination of his or her employment; and (ii) will not “compete” with Keane. 
For purposes of the Agreement, “competing” is defined as soliciting or doing
business with, directly or indirectly, any present or past (within the two years
prior to the termination of his or her employment) customer of Keane, or any
prospective customer of Keane, with whom he or she has had contact in connection
with any business activity, but is

 

4

--------------------------------------------------------------------------------


 

limited to the type of services provided by Keane to any of its customers during
the term of his or her employment.

 

13.                                 Notice.  All notices required or permitted
hereunder shall be in writing and deemed effectively given upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail, postage prepaid, addressed to the other party hereto at the
address shown beneath his or her or its respective signature to this Agreement,
or at such other address or addresses as either party shall designate to the
other in accordance with this Section 13.

 

14.                                 Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural, and vice versa.

 

15.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties, and supercedes all prior
agreements and understanding, relating to the subject matter of this Agreement.

 

16.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Employee.

 

17.                                 Governing Law.  This Agreement shall be
governed by and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.

 

18.                                 Specific Performance.  The Company and the
Employee agree that any breach of this Agreement will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to specific performance and injunctive relief.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

KEANE, INC.

 

 

 

 

 

 

Name/Title

 

5

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 1998 Stock Incentive Plan.

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (please print):

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

I have read the terms and conditions of the foregoing option and choose NOT TO
ACCEPT the option agreement.

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature:

 

 

 

 

 

Name (please print):

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------